1 N.Y.3d 591 (2004)
HANDS-ON-MGT, INC., Appellant,
v.
C.D.O. REALTY CORP. et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 8, 2003.
Decided January 12, 2004.
Motion, insofar as it seeks leave to appeal as against Samana Management, LLC, denied; motion, insofar as it seeks leave to appeal as against C.D.O. Realty Corp., dismissed upon the ground that as to that party the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.